DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:
In claim 1, delete (24), (22), (28), (30), (36), (52), (80) and (108).
In claim 2, delete (106) and (80).
In claim 3, delete (28), (30) and (52).
Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claim 1 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2005/0219543 and US 2014/0111703. 
The improvement comprises:
US 2014/0111703 is considered as the closest prior art that teaches a method 900 for using frequency sweeps to transmit and receive digital signals (Fig.9 and para.32) comprising:

encoding the digital signal using one or more frequency sweeps (Fig.9 step 904 and para.32);
transmitting the encoded signal from the transmitter to the receiver (Fig.9 step 906 and para.32); and 
decoding the received signal (Fig.9 step 908 and para.32),
wherein decoding techniques, including any and all variations on the foregoing techniques.

US 2005/0219543 teaches in-service optical pulse evaluation device (Fig.11 element 141 and para.91) comprising:
a pulse train outputting means (Fig.11 elements 143 and para.91) for outputting a pulse train (Fig.11 elements 142 and para.91) modulated by the digital data (Fig.11 elements 143 and para.91);
an optical divider to divide Pulse train in two parts (Fig.11 element 71 and para.91);
wherein an optical pulse train 142A propagated in the optical path branched upward in the figure is input in tunable wavelength optical band pass filter (Fig.11 element 47 and para.91); 
the light of the wavelength component passed through this filter is received by photodiode (Fig.11 element 51 and para.91), and 

reference signal (Fig.11 element 153 and para.91) is input from first clock extraction module (Fig.11 element 161 and para.91) to reference signal inputting terminal (RF) of phase detection circuit (Fig.11 element 45B and para.91); 
wherein optical pulse train (Fig.11 element 142B and para.92) propagating in the light path branched toward the bottom of the figure is received by the other photodiode (Fig.11 element 72 and para.92) having the equal characteristic to that of photodiode (Fig.11 element 51 and para.92);
the photodiode output (Fig.11 element 154 and para.92) is input in second clock extraction module (Fig.11 element 162 and para.92); and   
the lock-in signal (Fig.11 element 155 and para.92) is input from second clock extraction module (Fig.11 element 162 and para.92) to a lock-in signal-inputting terminal (LO) of phase detection circuit (Fig.11 element 51 and para.92).

With regard Claim 1, US 2005/0219543 in view of US 2014/0111703 fails to teach the limitation of "using the sweep pulse train to control the frequency of a magnetic field which is produced at a first location, at a second location, which is remote from the first location, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2005/0219543 and US 2014/0111703 are cited because they are put pertinent to the ***. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633